DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17406652 filed 8/19/2021.  Claims 1-20 are pending.

Claim Objections
Claims 1, 3, 7, 12-13, 15, & 19 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the starter” (l. 5) is believed to be in error for - - the fluid-actuated starter - -.
The recitation “in torque being” (l. 13) is believed to be in error for - - in torque output - -.
		Regarding Claim 3:
The recitation “the starter” (l. 2, l. 4) is believed to be in error for - - the fluid-actuated starter - -.
		Regarding Claim 7:
The recitation “the starter” (twice at line 2) is believed to be in error for - - the fluid-actuated starter - -.	
		Regarding Claim 12:
The recitation “the starter” (l. 3) is believed to be in error for - - the fluid-actuated starter - -.
		Regarding Claim 13:
The recitation “the starter” (l. 3) is believed to be in error for - - the fluid-actuated starter - -.
		Regarding Claim 15:
The recitation “the starter” (ll. 1-2 & l. 4)) is believed to be in error for - - the fluid-actuated starter - -.
		Regarding Claim 19:
			The recitation “method assembly” (l. 1) is believed to be in error for - - method - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiner 20120266606.
Regarding Independent Claim 1, Zeiner teaches a method for starting a gas turbine engine (para. [0017]) comprising: 
communicating fluid from a fluid source (para. [0017]) to a fluid-actuated starter (ATS 108), the fluid-actuated starter coupled to a gas turbine engine component (para. [0017]), and the fluid-actuated starter being moveable to define a first torque output and a second torque output (different torque levels provided at different points of starting; para. [0027]); 
causing a flow rate of the fluid between the fluid source and the starter to be reduced in response to determining that a rotational speed of the gas turbine engine component meets a first threshold, wherein the reduction in flow rate causes a reduction in torque output of the fluid-actuated starter; (the foregoing italicized limitation is a contingent limitation, i.e. the “causing” step only occurs if the rotational speed is determined to meet the first threshold, thus the “causing” step is not required to be performed; see MPEP 2111.04 II) 
causing the flow rate of the fluid to increase in response to determining that the rotational speed of the gas turbine engine component meets a second threshold subsequent to the first threshold being met, wherein the second threshold is greater than the first threshold, the increase in flow rate causes an increase in torque output of the fluid-actuated starter, and the increase in torque being one of (1) a step-wise increase in torque output until the torque output approaches the second torque output or (2) a continuous increase in torque output until the torque output approaches the second torque output; (the foregoing italicized limitation is a contingent limitation, i.e. the “causing” step only occurs if the rotational speed is determined to meet the second threshold subsequent to the first threshold being met, thus the “causing” step is not required to be performed; see MPEP 2111.04 II) and 
wherein the first threshold and the second threshold define a light-off speed range (this is not a step but rather a limitation on the thresholds, and given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off).  It is noted that Applicant may amend the claim to positively recite the rotational speed meeting the claimed thresholds.  The “causing” steps would then be required in the claim.
Regarding Dependent Claim 2, Zeiner further teaches the light-off speed range relates to an engine light-off condition (this is not a step but rather a limitation on a range of speeds for achieving light-off, and, as discussed for claim 1 above, given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off, and will inherently relate to an engine light-of condition).
Regarding Dependent Claim 3, the recitation “causing the flow rate of the fluid between the fluid source and the starter to be reduced subsequent to the step of causing the flow rate of the fluid to increase such that the starter operates at a zero torque output to cease to provide power to the gas turbine engine” is a contingent limitation that depends on the rotational speed exceeding both the first and second thresholds of claim 1, and thus the “causing” step in the instant claim is not required.  See MPEP 2111.04 II.  Applicant may amend the claim in the same manner suggested for claim 1 to positively recite the recited “causing” step in the instant claim.
	Regarding Dependent Claim 5, Zeiner further teaches the gas turbine engine component is a portion of a spool (the ATS 108 applies torque to start the engine, and thus the gas turbine engine component that rotates during starting is a portion of a spool of the engine; para. [0027]), and the spool includes a turbine section driving a compressor section or a fan (the gas turbine engine 102 can be any known gas turbine engine, which one of ordinary skill in the art would immediately recognize as encompassing gas turbine engines comprising a turbine section driving a compressor section).
	Regarding Dependent Claim 7, Zeiner further teaches the step of communicating the fluid from the fluid source to the starter includes causing the starter to operate at the second torque output to overcome an inertia of the gas turbine engine at rest prior to the first threshold being met (the second torque is not specifically defined except that it is sufficient to overcome the gas turbine’s inertia at rest, so given that the ATS 108 does, in fact, start the gas turbine engine, it inherently provides a torque output – interpreted as the “second torque” – sufficient to overcome the gas turbine engine’s inertia at rest; para. [0027]).
	Regarding Dependent Claim 8, Zeiner further teaches the light-off speed range relates to an engine light-off condition (this is not a step but rather a limitation on a range of speeds for achieving light-off, and, as discussed for claim 1 above, given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off, and will inherently relate to an engine light-of condition).
Regarding Dependent Claim 9, Zeiner further teaches the gas turbine engine component is a portion of a spool (the ATS 108 applies torque to start the engine, and thus the gas turbine engine component that rotates during starting is a portion of a spool of the engine; para. [0027]).
	Regarding Dependent Claim 15, Zeiner further teaches a valve assembly (110) is coupled to the starter, and further comprising: moving the valve assembly to cause the flow rate of the fluid between the fluid source and the starter to change in response to the first threshold being met (the foregoing italicized limitation is a contingent limitation, i.e. the “moving” step only occurs if the rotational speed is determined to meet the first threshold, thus the “moving” step is not required to be performed; see MPEP 2111.04 II).

Claims 1-3, 5, 7-9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen 20180298777.
Regarding Independent Claim 1, Nguyen teaches a method for starting a gas turbine (para. [0015]) engine comprising: 
communicating fluid from a fluid source (hydraulic line upstream of 62 and downstream of 54) to a fluid-actuated starter (54/52), the fluid-actuated starter coupled to a gas turbine engine component (26), and the fluid-actuated starter being moveable to define a first torque output and a second torque output (torque levels are variable; para. [0015]); 
causing a flow rate of the fluid between the fluid source and the starter to be reduced in response to determining that a rotational speed of the gas turbine engine component meets a first threshold, wherein the reduction in flow rate causes a reduction in torque output of the fluid-actuated starter; (the foregoing italicized limitation is a contingent limitation, i.e. the “causing” step only occurs if the rotational speed is determined to meet the first threshold, thus the “causing” step is not required to be performed; see MPEP 2111.04 II) 
causing the flow rate of the fluid to increase in response to determining that the rotational speed of the gas turbine engine component meets a second threshold subsequent to the first threshold being met, wherein the second threshold is greater than the first threshold, the increase in flow rate causes an increase in torque output of the fluid-actuated starter, and the increase in torque being one of (1) a step-wise increase in torque output until the torque output approaches the second torque output or (2) a continuous increase in torque output until the torque output approaches the second torque output; (the foregoing italicized limitation is a contingent limitation, i.e. the “causing” step only occurs if the rotational speed is determined to meet the second threshold, thus the “causing” step is not required to be performed; see MPEP 2111.04 II) and 
wherein the first threshold and the second threshold define a light-off speed range (this is not a step but rather a limitation on the thresholds, and given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off).  It is noted that Applicant may amend the claim to positively recite the rotational speed meeting the claimed thresholds.  The “causing” steps would then be required in the claim.
	Regarding Dependent Claim 2, Nguyen further teaches the light-off speed range relates to an engine light-off condition (this is not a step but rather a limitation on a range of speeds for achieving light-off, and, as discussed for claim 1 above, given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off, and will inherently relate to an engine light-of condition).
Regarding Dependent Claim 3, the recitation “causing the flow rate of the fluid between the fluid source and the starter to be reduced subsequent to the step of causing the flow rate of the fluid to increase such that the starter operates at a zero torque output to cease to provide power to the gas turbine engine” is a contingent limitation that depends on the rotational speed exceeding both the first and second thresholds of claim 1, and thus the “causing” step in the instant claim is not required.  See MPEP 2111.04 II.  Applicant may amend the claim in the same manner suggested for claim 1 to positively recite the recited “causing” step in the instant claim.
	Regarding Dependent Claim 5, Nguyen further teaches the gas turbine engine component is a portion of a spool (26 is shaft of core engine), and the spool includes a turbine section (22) driving a compressor section (18) or a fan.
Regarding Dependent Claim 7, Nguyen further teaches the step of communicating the fluid from the fluid source to the starter includes causing the starter to operate at the second torque output to overcome an inertia of the gas turbine engine at rest prior to the first threshold being met (the second torque is not specifically defined except that it is sufficient to overcome the gas turbine’s inertia at rest, so given that 54/52 does, in fact, start the gas turbine engine, it inherently provides a torque output – interpreted as the “second torque” – sufficient to overcome the gas turbine engine’s inertia at rest; para. [0015]).	
Regarding Dependent Claim 8, Nguyen further teaches the light-off speed range relates to an engine light-off condition (this is not a step but rather a limitation on a range of speeds for achieving light-off, and, as discussed for claim 1 above, given that a light-off speed range is merely a range of speeds over which light-off can be successfully performed, this range of speeds is inherent to a gas turbine that is capable of achieving successful light-off, and will inherently relate to an engine light-of condition).
	Regarding Dependent Claim 9, Nguyen further teaches the gas turbine engine component is a portion of a spool (shaft 26 of spool 18/22/26).
Regarding Dependent Claim 12, Nguyen further teaches modulating a speed of a motor to adjust the flow rate of the fluid between the fluid source and the starter (speed of motor 60 is modulated to provide variable flow rate of fluid between the fluid source discussed for claim 1 above and 54/52; para. [0015]).
	Regarding Dependent Claim 13, Nguyen further teaches the modulating step includes driving a variable speed pump with the motor such that the variable speed pump meters flow of the fluid between the fluid source and the starter (speed of pump 62 is variable to provide different amounts of fluid to drive the hydraulic motor 54 at different speeds; para. [0015]).
Regarding Dependent Claim 14, Nguyen further teaches the variable speed pump is continuously variable over a range of speeds (speed is continuously variable over a range of speeds in order to provide different amounts of torque from hydraulic motor 54; para. [0015]).
	Regarding Dependent Claim 15, Nguyen further teaches a valve assembly is coupled to the starter (the motor-pump assembly 58 is interpreted as the claimed valve assembly, which is consistent with Applicant’s specification which designates the motor and motor-driven variable speed pump as a “valve assembly” at para. [00049], and the motor-pump assembly 58 in Nguyen is coupled to hydraulic motor 54), and further comprising: moving the valve assembly to cause the flow rate of the fluid between the fluid source and the starter to change in response to the first threshold being met (the foregoing italicized limitation is a contingent limitation, i.e. the “moving” step only occurs if the rotational speed is determined to meet the first threshold, thus the “moving” step is not required to be performed; see MPEP 2111.04 II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner, as applied to claims 2 & 8 above, respectively and further in view of Carr 5428275.
Regarding Dependent Claim 4, Zeiner teaches the invention as claimed and as discussed above for claim 2, and Zeiner further teaches the gas turbine engine (and therefore the gas turbine engine component which is part of it) may be “any one of numerous gas turbine engines now known” (para. [0015]), and the engine light-off condition is associated with the combustor section (engine light-off is inherently associated with the combustor section as it only occurs when sustainable combustion occurs within the combustor).  One of ordinary skill in the art, furthermore, would immediately recognize that “any one of numerous gas turbine engines now known” encompasses gas turbine engines with combustor sections. 
Zeiner fails to expressly teach the gas turbine engine is an auxiliary power unit comprising the combustor section and the gas turbine engine component is a portion of the auxiliary power unit.
Carr teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7), the auxiliary power unit having a gas turbine component and combustor section (one of ordinary skill in the art would have understood that the gas turbine engine/prime mover, being an auxiliary power unit, receiving fuel would have a spool and a combustor section; Col. 1, ll. 58-60, Col. 2, ll. 11-15).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner with Carr such that the gas turbine engine is an auxiliary power unit comprising the combustor section and the gas turbine engine component is a portion of the auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Zeiner’s “known” type of gas turbine engine versus the claimed an auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Zeiner’s gas turbine engine embodiment and the claimed APU were both known gas turbine engines, as taught by Zeiner and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (the “known” gas turbine engine taught by Zeiner or the gas turbine engine APU taught by Carr could have been used to predictably provide a known gas turbine engine, as evidenced by Carr’s teaching of a gas turbine engine APU or any other prime mover and Zeiner’s teaching of any known gas turbine engine).  See MPEP 2143 I(B).
Regarding Dependent Claim 10, Zeiner teaches the invention as claimed and as discussed above for claim 8, and Zeiner further teaches the gas turbine engine may be “any one of numerous gas turbine engines now known” (para. [0015]). 
Zeiner fails to expressly teach the gas turbine engine is an auxiliary power unit.
Carr teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner with Carr such that the gas turbine engine is an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Zeiner’s “known” type of gas turbine engine versus the claimed an auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Zeiner’s gas turbine engine embodiment and the claimed APU were both known gas turbine engines, as taught by Zeiner and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (the “known” gas turbine engine taught by Zeiner or the gas turbine engine APU taught by Carr could have been used to predictably provide a known gas turbine engine, as evidenced by Carr’s teaching of a gas turbine engine APU or any other prime mover and Zeiner’s teaching of any known gas turbine engine).  See MPEP 2143 I(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiner, as applied to claim 2 above, and further in view of Wahl 6035626.
Regarding Dependent Claim 6, Zeiner teaches the invention as claimed and as discussed above for claim 2, but Zeiner fails to expressly teach setting the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine.
Wahl teaches, in a disclosure directed to a gas turbine starter assist torque control system (see Title), receiving a pressure signal (from sensor 54) indicative of altitude (Col. 3, ll. 3-11) and which is used to set startup torque based on the altitude (Col. 3, ll. 66-67, Col. 4, ll. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner to include setting the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine, as taught by Wahl, in order to provide sufficient torque under the worst conditions for startup without over torqueing the engine (Wahl; Col. 4, ll. 1-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiner in view of Carr, as applied to claim 10 above, and further in view of Demolis 20140147278.
Regarding Dependent Claim 11, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 10, but Zeiner in view of Carr fails to expressly teach the auxiliary power unit is configured to drive a gearbox.
Demolis teaches an auxiliary power unit (1) configured to drive an accessory gearbox (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr such that the auxiliary power unit is configured to drive a gearbox, as taught by Demolis, in order to drive power plant accessories and auxiliary equipment (Demolis; para. [0024]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner, as applied to claim 15 above, and further in view of Greenburg 20180230852.
Regarding Dependent Claim 16, Zeiner teaches the invention as claimed and as discussed above for claim 15, but Zeiner fails to expressly teach the valve assembly includes at least one servo valve.
Greenburg teaches an air turbine starter system (Fig. 1) with a valve assembly (110) comprising at least one servo valve (116; para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner such that the valve assembly includes at least one servo valve, as taught by Greenburg, in order to control the positioning of the valve which regulates fluid to the starter (i.e. Zeiner’s starter air valve 110 performs a similar function to that of Greenburg’s valve 112, so Greenburg’s servo valve 116 will provide control over Zeiner’s starter air valve 110; Greenburg, para. [0025]).
Regarding Dependent Claim 17, Zeiner teaches the invention as claimed and as discussed above for claim 15, but Zeiner fails to teach the valve assembly includes at least one pulse width modulated (PWM) valve.
Greenburg teaches an air turbine starter system (Fig. 1) with a valve assembly (110) comprising at least one pulse width modulated (PWM) valve (144; para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner such that the valve assembly includes at least one pulse width modulated (PWM) valve, as taught by Greenburg, in order to control airflow rate through Zeiner’s valve based on engine speed, temperature, or air pressure (Greenburg; para. [0046]).




Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner, as applied to claim 15 above, and further in view of Sorenson 4926631.
Regarding Dependent Claim 18, Zeiner teaches the invention as claimed and as discussed above for claim 15, but Zeiner fails to teach the valve assembly includes at least one solenoid valve.
Sorensen teaches an air turbine starter system (see Title) with a valve assembly (122/142/148) that includes at least one solenoid valve (solenoid valves 142 and 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner such that the valve assembly includes at least one solenoid valve, as taught by Sorenson, in order to provide control of the starter air valve (110 in Zeiner, 122 in Sorenson) (Col. 5, ll. 28-36) and to provide control of air to the air turbine starter (Col. 5, ll. 53-61).
Regarding Dependent Claim 19, Zeiner in view of Sorenson teaches the invention as claimed and as discussed above for claim 18, Zeiner in view of Sorenson further teaches, as discussed above for claim 18, the at least one solenoid valve includes a first solenoid valve (142) and a second solenoid valve (148), the flow rate of the fluid includes a first rate and a second rate greater than the first rate (the same fluid flowing to the starter via 120 flows through the solenoids 142 and 148, with a portion of the fluid flowing through solenoid 142 also flowing on to the air turbine starter via solenoid 148), the first rate is defined by the first solenoid valve, and the second rate is defined by the second solenoid valve (rate of fluid flow through first solenoid 142 will be higher than the rate of fluid flow through the second solenoid 148 due to the branched flow downstream from the first solenoid 142 – i.e. the flow splits between conduits 144 and 146, with second solenoid 148 receiving only a portion of the flow that passed through first solenoid 142).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiner in view of Sorenson, as applied to claim 18 above, and further in view of Wahl and further in view of Jacobson 3355992.
Regarding Dependent Claim 20, Zeiner in view of Sorenson teaches the invention as claimed and as discussed above for claim 18, but Zeiner in view of Sorenson fails to teach the valve assembly includes an altitude bellows that modulates flow of the fluid to the at least one solenoid valve.
Wahl teaches, in a disclosure directed to a gas turbine starter assist torque control system (see Title), receiving a pressure signal indicative of altitude (Col. 3, ll. 3-11) which determines the startup torque based on the altitude (Col. 3, ll. 66-67, Col. 4, ll. 1-5).
Jacobson teaches, in a disclosure directed to altitude or pressure responsive controls (see Title), an altitude bellows (100) used for controlling the flow rate of a fluid as a function of altitude (Col. 1, ll. 17-24).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner in view of Sorenson such that the valve assembly includes an altitude bellows that modulates flow of the fluid to the at least one solenoid valve in order to (1) account for altitude in scheduling startup torque (Wahl; Col. 3, ll. 66-67, Col. 4, ll. 1-5) and (2) because a) the prior art contained a method which differed from the claimed method by the substitution of some step with another step (i.e. the use of Wahl’s altitude sensor/controller to modulate startup torque versus the claimed altitude bellows modulating fluid flow to the solenoid valve), b) the substituted components and their functions were known in the art (both Wahl’s sensor/controller configuration and the mechanical altitude bellows, taught by Jacobson, were known to be useful for controlling the flows of fluid as a function of altitude), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Wahl’s sensor/controller or Jacobon’s altitude bellows could have been used to predictably modulate fluid flow to the solenoids and thereby control the flow of fluid through the starter air valve as a function of altitude).  See MPEP 2143 I(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741